Exhibit 10.1 NEW ENERGY TECHNOLOGIES INC. 3905 National Drive, Suite 110 Burtonsville, MD 20866 Telephone: (800) 213-0689  Facsimile (240) 390-0603 August 9, 2010 John A. Conklin 3489 Pennsylvania Avenue Apalachin, New York 13732 Re: Your At-Will Employment With New Energy Technologies, Inc. Dear John: This letter sets forth the terms and conditions of your continued employment by New Energy Technologies, Inc. (the  Company ). For the purposes of this Agreement, capitalized terms used but not otherwise defined in this Agreement shall have the meanings ascribed thereto in Paragraph 22 hereof. 1. Position and Duties. (a) Executive Positions. You shall be employed by the Company as its President and Chief Executive Officer and/or such other positions as the Companys Board of Directors (the  Board ) may from time to time designate (collectively, the  Executive Positions ); in performance of your duties, you shall be subject to the direction of, and be reporting directly to, the Company's Board of Directors; anything herein to the contrary notwithstanding, if requested by the Board, you will immediately resign from the Executive Positions. (b) Full Time Efforts . Except during vacations, holidays and other leave time, you agree to devote your full time efforts , professional attention, knowledge, and experience as may be necessary to carry on your duties pursuant to this agreement and the fulfillment of your responsibilities in accordance with the Executive Positions. For purposes of clarity, except with respect to subsidiaries of the Company, you may not render executive services to, or serve as a director of, any other Person without the prior approval of the Board. However, nothing in this Paragraph 1(a) shall be construed as preventing you from pursuing any of the following: (i) investing and managing your personal assets and investments, so long as such assets and investments are not in businesses which are in direct competition with the Company or otherwise present a conflict of interest with the Company; and (ii) participating in civic, charitable, religious, industry and professional organizations and functions. (c) Board Membership. Subject to shareholder approval if required, you may also be requested to serve as a Director on the Board; if so appointed to the Board and subsequently requested by the Board, you will immediately resign as a member of the Board. (d) Travel. You shall be available to travel as the needs of the Companys Business require. (e) Code of Ethics. During your employment with the Company you agree to adhere to the Companys Code of Ethics and Business Conduct, a copy of which is attached hereto as Appendix A. 1 2. At-Will Employment. Anything herein to the contrary notwithstanding, your employment with and by the Company is at-will employment and may be terminated by you or the Company at any time, with or without cause, and for any reason whatsoever, upon written notice as provided in Paragraph 10 hereof. 3. Compensation. You shall be compensated by the Company for your services hereunder as follows: (a) Salary . Commencing August 9, 2010 (the  Start Date ), you shall be paid a monthly salary of $12,500.00 (and as modified from time to time hereunder, the  Monthly Payment ) ($150,000.00 per year), subject to applicable tax withholding, the salary is payable in 24 installments of $6,250 each on the 15th and last day of each calendar month during the term of this Agreement. Your salary shall be subject to periodic review and adjustment in accordance with the Company's salary review policies and practices then in effect for its senior management. (b) Stock Options. As an incentive to enter into and undertake employment pursuant to this Agreement, and to meet certain Company milestones you will be granted stock options as follows: (i) Number, Vesting and Exercise Price. Subject to your execution and delivery of this Agreement and the definitive Stock Option Agreement substantially in the form of Appendix B hereto (the  Stock Option Agreement ) you shall receive a total of 2,000,000 options (the  Options ) to purchase up to an aggregate of 2,000,000 shares of the Companys common stock; the Options are subject to and shall have such further restrictions, vesting requirements and exercise provisions as are set forth in the Stock Option Agreement. Subject to the foregoing the Option shall vest: 1. as to 500,000 shares or such portion thereof as may be determined by the Board at its sole discretion, when one or more of the following items related the development, production, manufacturing, and sale of any commercially viable product have been successfully executed: : (a) completion of final design and/or engineering; (b) the establishment of manufacturing facilities, whether in-house or outsourced; and (c) the initial filing of any product safety approval applications, if required, in order to allow for the commercial sale of products by the Company; 2. as to 500,000 shares upon commencing commercial sales of any of the Companys products, as reported in the Company's financial statements, whether to retail customers or wholesale customers; 3. 100,000 shares for each calendar year of service in an Executive Position for the next five years (500,000 shares in the aggregate), which shall become exercisable as follows: (a) as to 100,000 shares on August 9, 2011; (b) as to 100,000 shares on August 9, 2012; (c) as to 100,000 shares on August 9, 2013; 2 (d) as to 100,000 shares on August 9, 2014; and (e) as to 100,000 shares on August 9, 2015. 4. as to 500,000 shares when, to the Boards satisfaction, the Company enters into a favorable business partnership with a third-party commercial organization in the industry segment related to the Companys product development and sales efforts, under any of the following conditions: (a) a product development relationship whereby the third-party partner makes a significant financial investment, as determined at the Boards discretion, directed towards the development of the Companys products; or (b) a product development relationship whereby the third-party partner invests significant research and development resources, as determined at the Boards discretion, directed towards the development of the Companys products; or (c) a strategic partnership with the third-party partner where, as determined at the Boards discretion, such a partnership provides significant business advantages to the Company which it would otherwise not have, whether related to product development, commercial sales, industry position, or business reputation. All determinations and calculations with respect hereto shall be made by the Board or any committee thereof to which the Board has delegated such authority, in good faith in accordance with applicable law, the Articles of Incorporation and By-laws of the Company, in its sole discretion, and shall be final, conclusive and binding on all persons, including you and the personal representative of your estate. (ii) Term of the Options . Subject to the earlier termination provisions set forth in the Stock Option Agreement, the Option shall have a term of ten (10) years from the date hereof. The granting of the Options shall be effective only upon delivery of a fully executed Stock Option Agreement. 4. Additional Benefits . (a) Vacation. You shall be entitled to two weeks of paid vacation each calendar year. Vacation will accrue on August 9 of each year, except that in 2010, vacation will accrue on the Start Date. No compensation shall be paid for accrued but untaken vacation. (b) Medical Insurance. During the term of this Agreement, the Company agrees to pay you a monthly stipend of $1,000.00 per month in addition to your annual salary to cover medical insurance premiums until such time that the Company can make available an alternative medical insurance plan. (c) Other Expenses. You shall be entitled to reimbursement for reasonable travel and other out-of-pocket expenses necessarily incurred in the performance of your duties hereunder, upon submission and approval of written statements and bills in accordance with the then regular procedures of the Company (collectively,  Business Expense Reimbursement ). (e) Miscellaneous. In addition to the other benefits set forth in this Paragraph 4, you may also participate, subject to Board approval, in all other present and future employee benefit plans of the Company for its senior executive staff, provided that you meet the eligibility requirements for participation in any such plans. The Company shall use commercially reasonable efforts to provide you with directors and officers liability insurance under the policies for such insurance arranged by the Company from time to time upon such terms and in such amounts as the Board may reasonably determine in its discretion. The Company shall, to the full extent permitted by, and subject to, applicable law, 3 defend you, indemnify you and hold you harmless as to all suits, actions, and claims made against you arising out of your actions as an officer and/or employee of the Company. 5. Your Representations and Warranties. You represent and warrant to the Company that: (a) The execution, delivery and performance by the Executive of this Agreement do not conflict with or result in a violation or breach of, or constitute (with or without notice or lapse of time or both) a default under any contract, agreement or understanding, whether oral or written, to which you are a party or of which you or should be aware and that there are no restrictions, covenants, agreements or limitations on his right or ability to enter into and perform the terms of this Agreement, and agrees to indemnify and save the Company and its affiliates harmless from any liability, cost or expense, including attorneys fees, based upon or arising out of any such restrictions, covenants, agreements, or limitations that may be found to exist; (b) You are under no physical or mental disability that would hinder your performance of duties under this Agreement; (c) Except as set forth in Appendix C attached hereto, you are not party to any ongoing civil or criminal proceedings, and have not been party such proceedings within the past ten years, and do not know of any such proceeding that may be threatened or pending against you; and (d) You are not currently engaged in activities and will not knowingly engage in future activities that may cause embarrassment to the Company or tarnish the reputation or public image of the Company, including but not necessarily limited to association with or party to: any criminal behavior(s) such as drug use, theft, or any other potential or active violation of law; political controversy, civil disobedience, or public protest; lewd, lascivious behavior. 6. Discoveries and Works. All Discoveries and Works which are made or conceived by you during your employment by the Company, solely, jointly or with others, that relate to the Company's present or anticipated activities, or are used or useable by the Company within the scope of this Agreement shall be owned by the Company. You shall (a) promptly notify, make full disclosure to, and execute and deliver any documents requested by the Company, as the case may be, to evidence or better assure title to Discoveries and Works in the Company, as so requested, (b) renounce any and all claims, including but not limited to claims of ownership and royalty, with respect to all Discoveries and Works and all other property owned or licensed by the Company, (c) assist the Company in obtaining or maintaining for itself at its own expense United States and foreign patents, copyrights, trade secret protection or other protection of any and all Discoveries and Works, and (d) promptly execute, whether during his employment with the Company or thereafter, all applications or other endorsements necessary or appropriate to maintain patents and other rights for the Company and to protect the title of the Company thereto, including but not limited to assignments of such patents and other rights.Any Discoveries and Works which, within one year after the expiration or termination of your employment with the Company, are made, disclosed, reduced to tangible or written form or description, or are reduced to practice by you and which pertain to the business carried on or products or services being sold or delivered by the Company at the time of such termination shall, as between you and, the Company, be presumed to have been made during your employment by the Company.You acknowledge that all Discoveries and Works shall be deemed works made for hire under the U.S. Copyright Act of 1976, as amended 17 U.S.C. Sect. 101. 4 7. Intellectual Property. (a) Assignment. (i) You agree to make full written disclosure to the Company and will hold in trust for the sole right and benefit of the Company, and hereby assign to the Company, or its designee, all of your right, title and interest in and to any Intellectual Property. Without limiting the foregoing, all copyrightable works that you create during your employment with the Company shall be considered work made for hire. (ii) Any interest in Intellectual Property which you now, or hereafter during the period you are employed by the Company, may own or develop relating to the fields in which the Company may then be engaged shall belong to the Company; you hereby assign and agree to assign to the Company (or as otherwise directed by the Company) all of your right, title and interest in and to all Work Product, including without limitation all patent, copyright, trademark and other intellectual property rights therein and thereto. If you have any such rights that cannot be assigned to the Company, you waive the enforcement of such rights, and if you have any rights that cannot be assigned or waived, you hereby grant to the Company an exclusive, irrevocable, perpetual, worldwide, fully paid license, with right to sublicense through multiple tiers, to such rights. Such rights shall include the right to make, use, sell, improve, commercialize, reproduce, distribute, perform, display, transmit, manipulate in any manner, create derivative works based on, and otherwise exploit or utilize in any manner the subject intellectual property. (iii) Your obligation to assign your rights to Intellectual Property under this Paragraph 7 shall not apply to any inventions and all Discoveries and Works expressly identified in the attached Appendix D attached hereto which were developed prior to the your performance of services hereunder for the Company, provided however that inventions to be developed by the you during the term of the Consultant's agreement may be subsequently added to the Schedule upon the mutual agreement of the you and the Company that such inventions are outside the scope of the Agreement. You acknowledges that there are, and may be, future rights that the Company may otherwise become entitled to with respect to the Intellectual Property that do not yet exist, as well as new uses, media, means and forms of exploitation throughout the universe exploiting current or future technology yet to be developed, and you specifically intends the foregoing assignment of rights to the Company to include all such now known or unknown uses, media and forms of exploitation. You agree to cooperate with the Company, both during and after the term of your employment , in the procurement and maintenance of the Companys rights to the Intellectual Property and to execute, when requested, any and all applications for domestic and foreign patents, copyrights and other proprietary rights or other documents and to do such other acts (including without limitation the execution and delivery of instruments of further assurance or confirmation) requested by the Company to assign the Intellectual Property to the Company, to permit the Company to enforce any patents, copyrights or other proprietary rights to the Intellectual Property and to otherwise carry out the purpose of this Agreement. (iv) If the Company is unable because of your mental or physical incapacity or for any other reason to secure any signature for any of the assignments, licenses or other reasonably requested documents pertaining to the intellectual property rights referenced herein within ten (10) days of the delivery of said documents to you, then you hereby irrevocably designate and appoint the Company and its duly authorized officers and agents as your agent and attorney in fact, to act for and on your behalf and stead and to execute and file said documents and do all other lawfully permitted acts to further the perfection, defense and enjoyment of the Companys rights relating to the subject Intellectual Property with the same legal force and effect as if executed by you. You stipulate and agree that such appointment is a right coupled with an interest, and will survive your incapacity or unavailability at any future time. 5 (b) Maintenance of Records. You agree to keep and maintain adequate and current written records of all Intellectual Property made by you (solely or jointly with others) during the term of your employment with the Company. The records will be in the form of notes, sketches, drawings, electronic or digital data, and any other format that may be specified by the Company. The records will be available to, and remain the sole property of, the Company at all times. (c) Patent and Copyright Registrations. You agree to assist the Company, or its designee, at the Companys expense, in every proper way to secure the Companys rights in the Intellectual Property Items and any copyrights, patents, mask work rights or other intellectual property rights relating thereto in any and all countries, including the disclosure to the Company of all pertinent information and data with respect thereto and the execution of all applications, specifications, oaths, assignments and all other instruments which the Company shall deem necessary in order to apply for and obtain such rights and in order to assign and convey to the Company, its successors, assigns and nominees the sole and exclusive rights, title and interest in and to such Intellectual Property Items, and any copyrights, patents, mask work rights or other intellectual property rights relating thereto. 8. Non-competition and Non-Solicitation and Non-Circumvention. (a) Non-competition. Except as authorized by the Board, during your employment by the Company and for a period of one (1) year thereafter, you will not (except as an officer, director, stockholder, employee, agent or consultant of the Company or any subsidiary or affiliate thereof) either directly or indirectly, whether or not for consideration, (i) in any way, directly or indirectly, solicit, divert, or take away the business of any person who is or was a customer of the Company, or in any manner influence such person to cease doing business in part or in whole with Company; (ii) engage in a Competing Business; (iii)except for investments or ownership in public entities, mutual funds and similar investments, none of which constitute more than 5% of the ownership or control of such entities, own, operate, control, finance, manage, advise, be employed by or engaged by, perform any services for, invest or otherwise become associated in any capacity with any person engaged in a Competing Business; or (iv) engage in any practice the purpose or effect of which is to intentionally evade the provisions of this covenant. For purposes of this section,  Competing Business  means any company or business which is engaged directly or indirectly in any business carried on or planned to be carried on (if such plans were developed while you were employed by the Company) by the Company or any of its subsidiaries or affiliates (b) The following activities shall not be deemed to be Competitive to the Companys business, unless the parties mutually agree to modify based upon developments within the Company: (i) A renewable energy design and installation business which shall not make use of the Companys products and technologies or the Companys products and technologies under development and shall not compete against the Company. You may engage in design and installation businesses which include but are not limited to the installation of solar photovoltaic modules, thermal panels, or wind turbines. (ii) A renewable energy operating business (i.e. owner, operator or management of any renewable energy installation) which shall not make use of the Companys products and technologies or the Companys products and technologies under development and shall not compete against the Company. 6 (iii) Notwithstanding, Company acknowledges that you may have other existing outside interests. Provided such: a. interests do not affect your ability to competently perform obligations hereunder, and b. Entities do not compete with any Company business, Company hereby consents to allow you to continue to provide services to such other entities. You agree to not compete with any Company business, or with the Companys current products and technologies and technologies under development. (c) Non-Solicitation and Non-Circumvention . For a period of one year following your employment with the company, you will not directly or indirectly, whether for your account or for the account of any other individual or entity, solicit or canvas the trade, business or patronage of, or sell to, any individuals or entities that were investors, customers or employees of the Company during the period during which you were employed by the Company, or prospective customers with respect to whom a sales effort, presentation or proposal was made by the Company or its affiliates, during the one year period prior to the termination of your employment.Without limiting the foregoing, you shall not, directly or indirectly, (i) solicit, induce, enter into any agreement with, or attempt to influence any individual who was an employee or consultant of the Company at any time during the time you were employed by the Company, to terminate his or her employment relationship with the Company or to become employed you or any individual or entity by which you are employed or (ii) interfere in any other way with the employment, or other relationship, of any employee or consultant of the Company or its affiliates. (d) Requirement to Safeguard Confidential Information. All Confidential Information of the Company is expressly acknowledged by you to be the sole property of the Company, and the disclosure of the Confidential Information shall not be deemed to confer any rights with respect to such Confidential Information on you.You will exercise reasonable care to ensure the confidentiality of the Confidential Information.
